                            Case 2:13-cv-01319-APG-VCF Document 234 Filed 11/05/19 Page 1 of 4




                       1   Philip Goodhart (Bar No. 5332)                James J. Pisanelli, Esq.
                           PNG@thorndal.com                              Nevada Bar No. 4027
                       2   THORNDAL, ARMSTRONG, DELK                     PISANELLI BICE, PLLC
                           BALKENBUSH & EISINGER                         400 S. 7th Street, Suite 300
                       3   1100 E. Bridger Avenue                        Las Vegas, NV 89101
                           Las Vegas, NV 89101                           Telephone:     (702) 214-2100
                       4   Telephone: 702.366.0622                       Facsimile:     (702) 214-2101
                           Facsimile: 702.366.0327                       Email: jjp@pisanellibice.com
                       5
                           Merril Hirsh (admitted pro hac vice)          R. Jeffrey Layne, Esq. (admitted pro hac vice)
                       6   merril@merrilhirsh.com                        REED SMITH LLP
                           LAW OFFICE OF MERRIL HIRSH PLLC               111 Congress Avenue, Suite 400
                       7   2837 Northampton St., NW                      Austin, TX 78701
                           Washington, D.C. 20015                        Telephone:     (512) 623-1801
                       8   Telephone: 202.448.9020                       Facsimile:     (512) 623-1802
                                                                         Email: jlayne@reedsmith.com
                       9   Frederick J. Morgan (pro hac vice)
                           rmorgan@morganverkamp.com                     Attorneys for Defendants HealthSouth Corp.
                      10   Jennifer M. Verkamp (pro hac vice)            And HealthSouth of Henderson, Inc.
                           jverkamp@morganverkamp.com
                      11   Sonya A. Rao (pro hac vice)                   Jack W. Selden
                           sonya.rao@morganverkamp.com                   (admitted pro hac vice)
MORGAN VERKAMP, LLC




                      12   Ian M. Doig (pro hac vice)                    1819 Fifth Avenue North
                           ian.doig@morganverkamp.com                    Birmingham, AL 35203
                      13   MORGAN VERKAMP LLC                            Kimberly B. Martin
                           35 East Seventh Street, Suite 600             (admitted pro hac vice)
                      14   Cincinnati, OH 45202                          BRADLEY ARANT BOLT CUMMINGS LLP
                           Telephone: 513.651.4400                       200 Clinton Avenue West, Suite 900
                      15   Facsimile: 513.651.4405                       Huntsville, AL 35801
                      16   Attorneys for Plaintiff-Relator Joshua Luke   Attorneys for Defendant Kenneth Bowman
                      17

                      18                               UNITED STATES DISTRICT COURT
                                                            DISTRICT OF NEVADA
                      19

                      20
                           UNITED STATES OF AMERICA, ex rel.,                Case No.: 2:13-cv-01319-APG-VCF
                      21   Joshua Luke,
                      22
                                         Plaintiff,                          STIPULATION OF DISMISSAL
                      23   v.

                      24   HEALTHSOUTH CORPORATION,
                           HEALTHSOUTH OF HENDERSON, INC. and
                      25   KENNETH BOWMAN,
                      26
                                         Defendants.
                      27

                      28

                                                                         1
                            Case 2:13-cv-01319-APG-VCF Document 234 Filed 11/05/19 Page 2 of 4




                       1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the qui tam provisions of

                       2 the False Claims Act, 31 U.S.C. § 3730(b)(1), and in accordance with the terms and conditions of the

                       3 Settlement Agreement (“Agreement”) entered into by the Parties (i.e., relator Joshua Luke

                       4 (“Relator”), the United States of America, and defendants HealthSouth Corporation, HealthSouth of

                       5 Henderson, and Kenneth Bowman), the Parties hereby stipulate that they have resolved the claims in

                       6 this action and seek an Order as to the following:

                       7         1.      As to Relator, this action is dismissed, pursuant to and consistent with the terms and

                       8                 conditions of the Agreement; and

                       9         2.      As to the United States, this action is dismissed, pursuant to and consistent with the

                      10                 terms and conditions of the Agreement.

                      11         3.      The Court will retain jurisdiction over any disputes that may arise regarding
MORGAN VERKAMP, LLC




                      12                 compliance with the Agreement.

                      13         A proposed order accompanies this joint stipulation.

                      14

                      15

                      16

                      17

                      18
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28

                                                                              2
                            Case 2:13-cv-01319-APG-VCF Document 234 Filed 11/05/19 Page 3 of 4




                       1                                       Respectfully submitted,
                       2   DATED this 5th day of November, 2019.               DATED this 5th day of November, 2019.
                       3   For the Relator Joshua Luke:                        For Defendants HealthSouth Corp. and
                                                                               HealthSouth of Henderson, Inc.:
                       4   THORNDAL, ARMSTRONG, DELK,
                           BALKENBUSH & EISINGER                               PISANELLI BICE, PLLC
                       5
                           /s/ Philip Goodhart____________________             /s/ James Pisanelli      __________________
                       6   PHILIP GOODHART, ESQ.                               JAMES J. PISANELLI, ESQ.
                           Nevada Bar No. 5332                                 Nevada Bar No. 4027
                       7   1100 E. Bridger Avenue                              400 S. 7th Street, Suite 300
                           Las Vegas, NV 89101                                 Las Vegas, NV 89101
                       8
                           LAW OFFICE OF MERRIL HIRSH PLLC                     REED SMITH LLP
                       9
                           /s/ Merril Hirsh_______________________             /s/ R. Jeffrey Lane    __________________
                      10   MERRIL HIRSH, ESQ.                                  R. JEFFREY LANE, ESQ.
                           (admitted pro hac vice)                             (admitted pro hac vice)
                      11   2837 Northampton St., NW                            111 Congress Avenue, Suite 400
                           Washington, D.C. 20015                              Austin, TX 78701
MORGAN VERKAMP, LLC




                      12                                                       LESLEY REYNOLDS
                           MORGAN VERKAMP LLC                                  1301 K Street, N.W.
                      13                                                       Suite 1000-East Tower
                           /s/ Sonya A. Rao_______________________             Washington, DC 20005
                      14   FREDERICK M. MORGAN, JR.                            JAMES L. SANDERS
                           (admitted pro hac vice)                             355 South Grand Avenue, Suite 2900
                      15   SONYA A. RAO                                        Los Angeles, CA 90071
                           (admitted pro hac vice)
                      16   IAN DOIG
                           (admitted pro hac vice)
                      17   35 East Seventh St., Suite 600                      For Defendant Kenneth Bowman:
                           Cincinnati, OH 45202
                      18                                                       BRADLEY ARANT BOULT CUMMINGS
                                                                               LLP
                      19
                                                                               /s/ Kimberly B. Martin_________________
                      20   For the United States of America:                   JACK W. SELDEN
                                                                               (admitted pro hac vice)
                      21                                                       1819 Fifth Avenue North
                           UNITED STATES OF AMERICA
                           NICHOLAS A. TRUATANICH                              Birmingham, AL 35203
                      22                                                       KIMBERLY BESSIERE MARTIN
                           United States Attorney                              (admitted pro hac vice)
                      23                                                       200 Clinton Avenue West, Suite 900
                           /s/ Roger Wenthe              ______                Huntsville, AL 35801
                      24   ROGER W. WENTHE
                      25   Assistant United States Attorney

                      26

                      27

                      28

                                                                           3
                            Case 2:13-cv-01319-APG-VCF Document 234 Filed 11/05/19 Page 4 of 4




                       1                                    CERTIFICATE OF SERVICE

                       2         I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing system

                       3 and served on all counsel of record on 5th day of November, 2019.

                       4                                               /s/ Sonya A. Rao_____________________
                       5                                               Sonya A. Rao
                                                                       Attorney for plaintiff-relator Joshua Luke
                       6

                       7

                       8

                       9
                      10

                      11
MORGAN VERKAMP, LLC




                      12

                      13

                      14

                      15

                      16

                      17

                      18
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28

                                                                            4
